Title: To John Adams from James Warren, 12 October 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston Octr. 12. 1777
     
     I want Extreamly to hear from you to know what situation you are in, and what is the true situation of our public affairs. It is Impossible to describe the Confused, Uncertain Accounts we have here of the military Operations to the southward. We are at A loss who possesses Philadelphia. We hear that Congress have left it, but we know not what place they have retired to, and Consequently I cant tell how to direct this but to the old place. We have A fine Army in high Spirits and well supplyed in the Northern department but no decisive Action has yet taken place there. I beleive they will prevent Burgoynes Advanceing, but I think that will be the Ultimatum. He will for any thing I can see retire when he pleases. Our Troops have not yet Landed on Rhode Island. There Appears in that quarter A want of vigour, and I think of Judgment. Things were not provided for the descent as soon as the Militia arrived and their spirit and Genius you know does not Admit of delays. When the Expedition was formed General Spencer Informed us every thing was prepared. He had Occasion for Nothing but two Howitzs which he desired us to supply. A very moderate demand. You cant suppose we did not Comply. From the very Circumstance of this delay my sanguine Expectations are much Abated. My next will tell you more of this matter which is Important to us, and I dare say Occasions Anxiety to you. We have men enough there. I beleive not less than 10,000.
     We have no News. This will be handed you by Capt. Palmes who was Capt. of Marines on Board the Boston. I am not Acquainted with his perticular Business. I suppose he Intends some Application to Congress relative to that Ship. Her Affairs are indeed in A curious situation. The quarrels between the Captain and his Officers have Already occasioned great delays, and when we shall be Able to get her to sea or if ever under her present Circumstances I am Unable to say. You will be Able to learn something of the Matter from him. I dont wish to be vested with more powers, if the good of the service dont require it, but I plainly foresee that we never can Answer your Expectations unless we have at least A power of suspending, if we are not to be Intrusted with a power of Appointing. As the matter now stands we are little more than A Board of Agency or factorage and tho’ we are Ordered to do many Expensive things are not supplyed with A Shilling to do it with. This is as bad as makeing Bricks without straw. We have wrote repeatedly to the Marine Committee and have tryed to borrow of the Loan office. He dont like to supply, without Orders. We lose many Advantages and Indeed the Business in all its parts Laggs in such A manner as mortifies me, and will Affect Our Reputation. The Marine Committee have given Capt. McNeil their own Orders for his next Cruize. Dont you Intend there shall be An Enquiry into the Conduct of the last. There is indeed A Contrast between bringing in the Fox, and Flora if not the Rainbow, and the looseing the Hancock and the Fox. I don’t pretend to say who was to Blame but I think Congress should know, if they intend Officers should do their Duty in future. I Love to see officers regard discipline and keep a proper Command but Overbearing haughtiness and unlimited Conceit, especially if Joined with Unbounded Expence, will never promote the Good of your service at Sea or Ashore. It is our Business to Correct the last in the Navy of this department as much as possible, and I think we should be Impowered to Controul the first. I wish You every happiness and Am Yours &c.
     
     
      Monday the 13th.
     
     We have Just received the Agreable News of A victory in the Northern department. I am not able to give you the perticulars but the Action was general, and the defeat Compleat. Our Army was still in the pursuit when the Account came away. Arnold, and Lincoln are wounded, on our side, and Frazier killed on theirs. Our Joy however is A little damaged by hearing that fort Montgommery is taken.
    